DETAILED ACTION

Applicant’s response filed on 10/15/2021 has been fully considered. Claims 1 and 4-9 are pending. Claim 1 is amended. Claims 2-3 are canceled. Claims 8-9 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 5,264,502).
Regarding claim 1, Hefner teaches one or more advanced epoxy resin (2:25-26), wherein the advanced epoxy resin is a product resulting from advancing a diglycidyl ether with an aromatic dihydroxyl containing compound including a diphenol precursor to the diglycidyl ether containing a mesogenic or rodlike moiety (15:67-17:1), wherein the diglycidyl ether containing a mesogenic or rodlike moiety is the diglycidyl ether of (12:32-34) 3,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl (12:39), wherein the advanced epoxy resin is obtained by performing an advancement reaction of a diglycidyl ether by combining a compound having an average of more than one active hydrogen atom per molecule that is a dihydroxy aromatic compound and the diglycidyl ether with the application of heat and mixing to effect the advancement reaction (20:9-19), which means that the diphenol precursor to the diglycidyl ether containing a mesogenic or 
    PNG
    media_image1.png
    97
    751
    media_image1.png
    Greyscale
 (4:40-68), wherein R (5:53) is optionally independently hydrogen or a hydrocarbyl group having 1 carbon atom (2:1-3), wherein R1 (5:53) is optionally independently hydrogen (2:6), wherein n (5:53) has a value of zero or one (2:17-18), p has a value from zero to about 30 (8:56-57), wherein each A is optionally independently a direct single bond (5:53-54), which suggests using 3,3’,5,5-tetramethyl-2,2’-dihydroxydiphenyl to substitute for Hefner’s 3,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl that is , which suggests at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 carbon atom, and each m represents an integer that is 2 as claimed.
Hefner does not teach a specific embodiment of at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1) as claimed. Before the effective filing date of the claimed invention, one 1 or R2 independently represents an alkyl group having 1 carbon atom, and each m represents an integer that is 2 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an advanced epoxy resin that is able to be used in a curable composition because Hefner teaches that the advanced epoxy resin is present in a curable composition (2:23-26), that the advanced epoxy resin is a product resulting from advancing a diglycidyl ether with an aromatic dihydroxyl containing compound including a diphenol precursor to the diglycidyl ether containing a mesogenic or rodlike moiety (15:67-17:1), wherein the diglycidyl ether containing a mesogenic or rodlike moiety is the diglycidyl ether of (12:32-34) 3,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl (12:39), wherein the advanced epoxy resin is obtained by performing an advancement reaction of a diglycidyl ether by combining a compound having an average of more than one active hydrogen atom per molecule that is a dihydroxy aromatic compound and the diglycidyl ether with the application of heat and mixing to effect the advancement reaction (20:9-19), and that in another embodiment, the epoxy resin is a compound 
    PNG
    media_image1.png
    97
    751
    media_image1.png
    Greyscale
 (4:40-68), wherein R (5:53) is optionally independently hydrogen or a hydrocarbyl group having 1 carbon atom (2:1-3), wherein R1 (5:53) is optionally independently hydrogen (2:6), wherein n (5:53) has a value of zero or one (2:17-18), p has a value from zero to about 30 (8:56-57), wherein each A is optionally independently a direct single bond (5:53-54), which means that the diphenol precursor to the diglycidyl ether containing a mesogenic or rodlike moiety is the compound having an average of more than one active hydrogen atom per molecule and is 3,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl, and which means that Hefner permits 3,3’,5,5-tetramethyl-2,2’-dihydroxydiphenyl to be used to substitute for Hefner’s 3,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl that is reacted with Hefner’s diglycidyl ether of 3,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl in Hefner’s advancement reaction to produce Hefner’s advanced epoxy resin. Furthermore, 3,3’,5,5-tetramethyl-2,2’-dihydroxydiphenyl and ,3’,5,5-tetramethyl-4,4’-dihydroxydiphenyl are position isomers because they have the same radicals in physically different positions on the same nucleus. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.06(II)).
Regarding claim 6, Hefner teaches an curable composition comprising a curing amount of one of more diaminoalpha-alkylstilbenes and the one or more advanced 
Regarding claim 7, the Office recognizes that all of the claimed physical properties are not positively taught by Hefner, namely that the epoxy resin composition according to claim 6, is configured to form a smectic structure in a cured state. However, Hefner renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition. Furthermore, the instant application recites that examples of a higher-order structure formed in a cured product include a nematic structure and a smectic structure, which are a liquid crystal structure, respectively [0028], that the smectic structure is a liquid crystal structure that has a one- dimensional order in addition to an orientational order, and forms a lamellar structure [0028], that the degree of order is higher in a smectic structure than in a nematic structure [0028], that whether or not a smectic structure is formed in a cured product of the epoxy resin can be determined by X-ray diffraction measurement by using, for example, an X-ray diffractometer from Rigaku Corporation [0029], that when the measurement is performed using CuKa 1 line under a tube voltage of 40 kV, a tube current of 20 mA and a measurement range 20 = 2° to 300, and a diffraction peak is observed in a range of 20 = 2° to 100, it is determined that a smectic structure is formed in a cured product [0029], that from the viewpoint of forming a smectic structure in a cured product, the biphenyl compound is preferably at least one selected from the group consisting of a dihydroxybiphenyl compound, having a structure in which two hydroxy groups are bonded to each of the benzene rings that form a biphenyl structure, respectively [0095], that from the viewpoint of forming a smectic structure in a cured .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 5,264,502) as applied to claim 1, and further in view of Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent and is used for citation).

    PNG
    media_image1.png
    97
    751
    media_image1.png
    Greyscale
 (4:40-68), wherein R (5:53) is optionally independently hydrogen or a hydrocarbyl group having 1 carbon atom (2:1-3), wherein R1 (5:53) is optionally independently hydrogen (2:6), wherein n (5:53) has a value of zero or one (2:17-18), p has a value from zero to about 30 (8:56-57), wherein each A is optionally independently a direct single bond (5:53-54) or 
    PNG
    media_image2.png
    149
    416
    media_image2.png
    Greyscale
 (7:41-44), wherein A1 is independently 
    PNG
    media_image3.png
    66
    100
    media_image3.png
    Greyscale
 (8:32-36), and n (5:53) has a value of zero or one (2:17-18), which optionally 3 to R6 independently represents a hydrogen atom or an alkyl group having 1 carbon atom as claimed.
Hefner does not teach that at least one of the mesogenic structures is represented by the Formula (3) or Formula (4) as claimed. However, Katagi teaches an epoxy compound represented by the formula 
    PNG
    media_image4.png
    119
    674
    media_image4.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], wherein the epoxy resin is obtained by reacting an epoxy resin having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof [0188], wherein X represents a partial structure excluding epoxy groups derived from two glycidyl groups of 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate [0189]. Hefner and Katagi are analogous art because both references are in the same field of endeavor of an epoxy resin that is a product resulting from reaction of a diglycidyl ether containing a mesogenic moiety and a compound having an average of more than one active hydrogen atom per molecule that is a dihydroxy aromatic compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Katagi’s 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-3 to R6 independently represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Katagi teaches that the 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate is beneficial for improving heat conductivity when used [0189] as an epoxy resin having a mesogen backbone and two glycidyl groups that is reacted with a divalent phenol compound having, as substituents, two hydroxyl groups on a benzene ring thereof to obtain an epoxy resin [0188] that is represented by the formula 
    PNG
    media_image4.png
    119
    674
    media_image4.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], which would have been desirable for Hefner’s one or more advanced epoxy resin because Hefner teaches that the one or more advanced epoxy resin is present in a curable composition (2:23-26) and that the composition is useful in applications such as coatings, encapsulations, extrusions, moldings, pultrusions, electrical and structural laminates, or composites (24:37-41), which would require heat conductivity to some extent.

    PNG
    media_image1.png
    97
    751
    media_image1.png
    Greyscale
 (4:40-68), wherein R (5:53) is optionally independently hydrogen or a hydrocarbyl group having 1 carbon atom (2:1-3), wherein R1 (5:53) is optionally independently hydrogen (2:6), wherein n (5:53) has a value of zero or one (2:17-18), p has a value from zero to about 30 (8:56-57), wherein each A is optionally independently a direct single bond (5:53-54) or 
    PNG
    media_image2.png
    149
    416
    media_image2.png
    Greyscale
 (7:41-44), wherein A1 is independently 
    PNG
    media_image3.png
    66
    100
    media_image3.png
    Greyscale
 (8:32-36), and n (5:53) has a value of zero or one (2:17-18). As explained 1 and R2 independently represents an alkyl group having 1 carbon atom, each m independently represents an integer that is 2, each of R3 to R6 independently represents a hydrogen atom, each Z independently represents -O-, and at least one Z is bonded to the aromatic ring that forms the divalent biphenyl structure at an angle with a molecular axis of the divalent biphenyl structure as claimed.
Hefner does not teach that the epoxy compound includes an epoxy compound having at least one structure selected from the group consisting of the Formula (3-A), Formula (3-B), Formula (4-A) and Formula (4-B) as claimed. However, Katagi teaches an epoxy compound represented by the formula 
    PNG
    media_image4.png
    119
    674
    media_image4.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], wherein the epoxy resin is obtained by reacting an epoxy resin having a mesogen backbone and having two glycidyl groups in a molecule thereof with a divalent phenol compound having, as substituents, two hydroxyl groups 1 and R2 independently represents an alkyl group having 1 carbon atom, each m independently represents an integer that is 2, each of R3 to R6 independently represents a hydrogen atom, each Z independently represents -O-, and at least one Z is bonded to the aromatic ring that forms the divalent biphenyl structure at an angle with a molecular axis of the divalent biphenyl structure as claimed. One of ordinary skill in the art would have been motivated to do so because Katagi teaches that the 4-{4-(2,3 -epoxypropoxy)phenyl}cyclohexyl 4-(2,3-epoxypropoxy)benzoate or trans-4-[4-(2,3 -epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate is beneficial for improving heat conductivity when used [0189] as an epoxy resin having a mesogen backbone and two glycidyl groups that is reacted with a divalent phenol compound having, as substituents, two hydroxyl groups on a 
    PNG
    media_image4.png
    119
    674
    media_image4.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone and Y represents a phenylene group having a substituent [0187], which would have been desirable for Hefner’s one or more advanced epoxy resin because Hefner teaches that the one or more advanced epoxy resin is present in a curable composition (2:23-26) and that the composition is useful in applications such as coatings, encapsulations, extrusions, moldings, pultrusions, electrical and structural laminates, or composites (24:37-41), which would require heat conductivity to some extent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 and 14-15 of copending Application No. 16/651,039 (reference application). Although the claims at issue are not identical, the copending application claims an epoxy resin, comprising an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group (claim 1), wherein at least one of the at least two mesogenic structures is a mesogenic structure represented by the following Formula (1): 
    PNG
    media_image5.png
    92
    290
    media_image5.png
    Greyscale
 wherein, in Formula (1), X represents a single bond or a linking group that includes at least one divalent group selected from the following Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; and each n independently represents an integer from 0 to 4: 
    PNG
    media_image6.png
    327
    504
    media_image6.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine 
    PNG
    media_image7.png
    75
    15
    media_image7.png
    Greyscale
 wherein, in Formula (1-A), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; each Z independently represents -O- or -NH-; each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; and each m independently represents an integer from 0 to 4 (claim 5), which reads on an epoxy resin, comprising an epoxy compound, the epoxy compound having two aromatic rings that form a divalent biphenyl structure and mesogenic structures that are bonded to each of the two aromatic rings as claimed, and which optionally reads on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed. If the copending application’s moiety  
    PNG
    media_image7.png
    75
    15
    media_image7.png
    Greyscale
 in the copending application’s Formula (1-A) was selected to be a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group, and if m was selected to be an integer from 1 to 4, it would read on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed.
The copending application does not claim that at least one of the mesogenic structures is bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the copending application’s moiety  
    PNG
    media_image7.png
    75
    15
    media_image7.png
    Greyscale
 in the copending application’s Formula (1-A) to be a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group and to select the copending application’s m to be an integer from 1 to 4, which would read on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 to 8 carbon 
    PNG
    media_image7.png
    75
    15
    media_image7.png
    Greyscale
 wherein, in Formula (1-A), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; each Z independently represents -O- or -NH-; each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; and each m independently represents an integer from 0 to 4 (claim 5), that an epoxy resin composition comprising the epoxy resin and a curing agent (claim 14) can be cured (claim 18), and that an epoxy resin composition comprising the epoxy resin and a curing agent (claim 14) can be configured to form a smectic structure in a cured state (claim 15). Furthermore, the copending application’s moiety  
    PNG
    media_image7.png
    75
    15
    media_image7.png
    Greyscale
 in the copending application’s Formula (1-A) and the copending application’s moiety as a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, 11, and 13-14 of copending Application No. 16/970,955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin, comprising an epoxy compound having two or more mesogenic structures, and having a loss tangent of 1 or more at 35°C before curing (claim 1), wherein the epoxy compound has a mesogenic structure represented by the following Formula (1): 
    PNG
    media_image8.png
    116
    378
    media_image8.png
    Greyscale
 wherein, in Formula (1), X represents a single bond or a linking group that includes at least one divalent group selected from the following Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; and each n independently represents an 
    PNG
    media_image9.png
    336
    516
    media_image9.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; k represents an integer from 0 to 7; 1 represents an integer from 0 to 12; m represents an integer from 0 to 8; and each n independently represents an integer from 0 to 4 (claim 2), wherein the epoxy compound has a structure represented by the following Formula (1-A) or Formula (1-B): 
    PNG
    media_image10.png
    12
    18
    media_image10.png
    Greyscale
 wherein, in Formula (1-A) and Formula (1-B), each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each Z independently represents -O- or -NH-; each m independently represents an integer from 0 to 4; and each n independently represents an integer from 0 to 4 (claim 4), which reads on an epoxy resin, comprising an epoxy compound, the epoxy compound having two aromatic rings that form a divalent biphenyl structure and mesogenic structures that are bonded to each of the two aromatic rings as claimed, and which optionally reads on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed. If the copending application’s Formula (1-B) was selected as the copending application’s 
    PNG
    media_image10.png
    12
    18
    media_image10.png
    Greyscale
 in the copending application’s Formula (1-B) was selected to be a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group, and if the copending application’s m was selected to be an integer from 1 to 4, it would read on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed.
The copending application does not claim that at least one of the mesogenic structures is bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the copending application’s Formula (1-B) as the copending application’s epoxy compound, to select the copending application’s moiety 
    PNG
    media_image10.png
    12
    18
    media_image10.png
    Greyscale
 in the copending application’s Formula (1-B) to be a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group, and to select the copending application’s m to be an integer from 1 to 4, which 1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with a similar curability and/or a similar ability to be used to produce a composite material comprising a cured product of the epoxy resin and a reinforcing material because the copending application claims that the epoxy compound has a structure optionally represented by the following Formula (1-B): 
    PNG
    media_image10.png
    12
    18
    media_image10.png
    Greyscale
 wherein, in Formula (1-B), each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each Z independently represents -O- or -NH-; each m independently represents an integer from 0 to 4; and each n independently represents an integer from 0 to 4 (claim 4), that an epoxy resin composition comprising the epoxy resin and a curing agent (claim 13) can be cured (claim 16), and that a 
    PNG
    media_image10.png
    12
    18
    media_image10.png
    Greyscale
 in the copending application’s Formula (1-B) and the copending application’s moiety as a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group are position isomers because they have the same radicals in physically different positions on the same nucleus. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.06(II)).

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of copending Application No. 17/274,762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims n epoxy resin, comprising an epoxy compound having a mesogenic structure, a cured product of the epoxy resin having a flexural modulus of 3.0 GPa or more at 23°C, a fracture toughness of 1.0 MPa·m1/2 or more, and a glass transition temperature of 150°C or higher (claim 1), wherein the mesogenic structure includes a mesogenic structure represented by the following General Formula (1): 
    PNG
    media_image11.png
    87
    300
    media_image11.png
    Greyscale
 wherein, in General Formula (1), X represents a single bond or a linking group that includes at least one divalent group selected from the following Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; and * represents a bonding site to an adjacent atom: wherein, in General Formula (1), X represents a single bond or a linking group that includes at least one divalent group selected from the following Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; and * represents a bonding site to an adjacent atom: 
    PNG
    media_image12.png
    320
    444
    media_image12.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; k represents an integer from 0 to 7; m represents an integer from 0 to 8; and 1 represents an integer from 0 to 12 (claim 2), wherein the epoxy compound having a mesogenic structure includes at least one structure selected from the group consisting of the following General Formula (1-A), General Formula (1-B), and General Formula (1-C): 
    PNG
    media_image13.png
    2
    15
    media_image13.png
    Greyscale
 wherein, in General Formula (1-A), General Formula (1-B), and General Formula (1-C), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; each m independently represents an integer from 0 to 4; p represents an integer from 0 to 6; each Z independently represents -O- or -NH-; each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; and * represents a bonding site to an adjacent atom (claim 4), or wherein the epoxy compound having a mesogenic structure includes at least one structure selected from the group consisting of the following General Formula (2-A), General Formula (2-B), and General Formula (2-C): 
    PNG
    media_image14.png
    1
    19
    media_image14.png
    Greyscale
 wherein, in General Formula (2-A), General Formula (2-B), and General Formula (2-C), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; each m independently represents an integer from 0 to 4; p represents an integer from 0 to 6; each Z independently represents -O- or -NH-; each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; and * represents a bonding site to an adjacent atom (claim 5), which reads on an epoxy resin, comprising an epoxy compound, the epoxy compound having two aromatic rings that form a divalent biphenyl structure and mesogenic structures that are bonded to each of the two aromatic rings as claimed, and which optionally reads on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), 1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed. If the copending application’s General Formula (1-B) or General Formula (2-B) as the coepnding application’s epoxy compound, if the copending application’s moiety 
    PNG
    media_image13.png
    2
    15
    media_image13.png
    Greyscale
 or 
    PNG
    media_image14.png
    1
    19
    media_image14.png
    Greyscale
 in the copending application’s General Formula (1-B) or General Formula (2-B), and if the copending application’s m was selected to be an integer from 1 to 4, it would read on at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1), wherein * refers to a bonding site to an adjacent atom, each R1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed.
The copending application does not claim that at least one of the mesogenic structures is bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the formula (BP1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the copending application’s General Formula (1-B) or General Formula (2-B) as the coepnding application’s epoxy compound, to select the copending application’s moiety 
    PNG
    media_image13.png
    2
    15
    media_image13.png
    Greyscale
 or 
    PNG
    media_image14.png
    1
    19
    media_image14.png
    Greyscale
 in the copending application’s General 1 or R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m represents an integer from 1 to 4 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining because the copending application claims that the epoxy compound having a mesogenic structure includes at least one structure that is optionally General Formula (1-B): 
    PNG
    media_image13.png
    2
    15
    media_image13.png
    Greyscale
 wherein, in General Formula (1-B), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; each m independently represents an integer from 0 to 4; p represents an integer from 0 to 6; each Z independently represents -O- or -NH-; each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; and * represents a bonding site to an adjacent atom (claim 4), or wherein the epoxy compound having a mesogenic structure includes at least one structure that is General 
    PNG
    media_image14.png
    1
    19
    media_image14.png
    Greyscale
  wherein, in General Formula (2-B), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A); each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer from 0 to 4; each m independently represents an integer from 0 to 4; p represents an integer from 0 to 6; each Z independently represents -O- or -NH-; each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms; and * represents a bonding site to an adjacent atom (claim 5), that an epoxy resin composition comprising the epoxy resin and a curing agent (claim 7) can be cured (claim 10), and that a composite material can comprise the cured epoxy resin composition and a reinforcing material (claim 11). Furthermore, the copending application’s moiety 
    PNG
    media_image13.png
    2
    15
    media_image13.png
    Greyscale
 or 
    PNG
    media_image14.png
    1
    19
    media_image14.png
    Greyscale
 in the copending application’s General Formula (1-B) or General Formula (2-B) and the copending application’s moiety as a 2,2’-, 2,3’-, 2,4’-, 3,3’-, or 3,4’-divialent biphenyl group are position isomers because they have the same radicals in physically different positions on the same nucleus. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 8-10, filed 10/15/2021, with respect to the rejection of claim(s) 1 and 6-7 under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the comparison of Example 1 to Comparative Example 1 is evidence of unexpected results (p. 9-10), the applicant’s allegations of unexpected results are not persuasive because the applicant’s data are not commensurate in scope with the claimed invention. This is because in Examples 1 through 3 in the specification of the instant application, a phenol/biphenyl compound that is 22BP or RS is used [0147], wherein 22BP is 2,2’-dihydroxybiphenyl [0135], and RS is 1,3-benzenediol [0139], which results in an epoxy resin wherein the divalent biphenyl structure is not represented by the formula (BP1) as claimed. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be 
Applicant’s arguments, see p. 10, filed 10/15/2021, with respect to the rejection of claim(s) 4-5 under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1, cited in IDS) in view of Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent and is used for citation) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11, filed 10/15/2021, with respect to the rejection of claims 1 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 10,800,872 B2 have been fully considered and are persuasive.  The rejection of claims 1 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 10,800,872 B2 has been withdrawn. 
Applicant’s arguments, see p. 11, filed 10/15/2021, with respect to the provisional rejection of claims 1 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of copending Application No. 16/651,015 (reference application) have been fully considered and are persuasive.  The provisional rejection of claims 1 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of copending Application No. 16/651,015 (reference application) has been withdrawn.
Applicant's arguments, see p. 11, filed 10/15/2021, with respect to the provisional rejection of claims 1 and 4-7 on the ground of nonstatutory double patenting as being 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767